Exhibit 10.1

 

CONFORMED EXECUTION VERSION

 

KEMET CORPORATION

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED AGREEMENT is made as of April 18, 2018, between KEMET
Corporation, a Delaware corporation (the “Company”), and Per-Olof Loof
(“Executive”), and serves to amend and restate the Employment Agreement dated as
of June 29, 2015 (this Amended and Restated Agreement is referred to herein as
the “Agreement”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.              Employment.  The Company shall employ Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the date hereof and ending
as provided in paragraph 4 hereof (the “Employment Period”).

 

2.              Position and Duties.

 

(a)         During the Employment Period (as defined in paragraph 4), Executive
shall serve as the Chief Executive Officer of the Company and shall have the
normal duties, responsibilities, functions and authority of the Chief Executive
Officer, subject to the power and authority of the Board of Directors of the
Company (the “Board”) to expand or limit such duties, responsibilities,
functions and authority within the scope of duties, responsibilities, functions
and authority associated with the position of Chief Executive Officer and to
overrule actions of officers of the Company.  During the Employment Period,
Executive shall render such administrative, financial and other executive and
managerial services to the Company and its Subsidiaries which are consistent
with Executive’s position as the Board may from time to time direct.  Not less
than 30 days nor more than 60 days prior to the scheduled end of the Employment
Period, if Executive is then still employed by the Company, Executive and the
Board shall meet and discuss whether to extend the term of this Agreement.  This
Agreement may be extended upon the mutual agreement of the Executive and the
Board, and if so extended, shall have the same terms and conditions as set forth
herein, with a corresponding change in dates to take into account the new term.

 

(b)         During the Employment Period, Executive shall report to the Board
and shall devote his best efforts and his full business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) exclusively to the business and affairs of the Company and its
Subsidiaries.  Executive shall perform his duties, responsibilities and
functions to the Company and its Subsidiaries hereunder to the best of his
abilities in a diligent, trustworthy, professional and efficient manner and
shall comply with the Company’s and its Subsidiaries’ policies and procedures in
all material respects.  In performing his duties and exercising his authority
under the Agreement, Executive shall support and implement the business and
strategic plans approved from time to time by the Board and shall support and
cooperate with the Company’s and its Subsidiaries’ efforts to expand their
businesses and operate profitably and in conformity with the business and
strategic plans approved by the

 

--------------------------------------------------------------------------------


 

Board.  So long as Executive is employed by the Company, Executive shall not,
without the prior written consent of the Board, accept other employment or
perform other services for compensation or sit on more than two company board of
directors (excluding KEMET Corporation), and not sit on more than two boards of
directors of a not-for-profit charitable organization. (This restriction does
not apply to the board of directors of a majority or wholly owned subsidiary of
the Company or any joint venture established by the Company).

 

(c)          For purposes of this Agreement, “Subsidiaries” shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one or more Subsidiaries.

 

3.              Compensation and Benefits.

 

(a)                                 During the Employment Period, Executive’s
base salary shall be $920,000 per annum or such higher or lower rate as the
Board may determine from time to time in accordance with the terms of this
Agreement (as adjusted from time to time, the “Base Salary”), which salary shall
be payable by the Company in regular installments in accordance with the
Company’s general payroll practices (in effect from time to time).  In addition,
the Board will consider a base salary increase consistent with a revised peer
group analysis, in the event that a substantial change in Company revenues (such
as through an acquisition or investment which results in an increase in reported
revenue of the Company, either directly or through financial reporting
consolidation) causes a reconfiguration of KEMET’s peer group by any shareholder
advisory service. The Board may lower the Base Salary to take into account a
material reduction in the size or complexity of the Company’s business that
occurs after the Effective Date of this Agreement.  The Base Salary has been set
to take into account the typical level of perquisites that Executive has been
given in the past, as well as those perquisites that would be provided to a
chief executive officer at a similarly situated company.  As a result, no
separate perquisites shall be paid to Executive, or paid by the Company on his
behalf to any third parties, during the Employment Period, except as
specifically set forth herein.

 

(b)         In addition, during the Employment Period, Executive shall be
entitled to participate in the Company’s health insurance coverage plan, and
Executive shall be entitled to four weeks of paid vacation each calendar year in
accordance with the Company’s policies, which if not taken during any year may
not be carried forward to any subsequent calendar year and no compensation shall
be payable in lieu thereof.

 

(c)                                  During the Employment Period, the Company
shall reimburse Executive for all reasonable out-of-pocket business expenses
incurred by him in the course of performing his duties and responsibilities
under this Agreement which are consistent with the Company’s policies in effect
from time to time, with respect to travel, entertainment and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses as in effect from time to time.

 

(d)                                 In addition to the Base Salary, during the
Employment Period, Executive shall be entitled to participate in the Company’s
existing short-term incentive compensation program (KAIP), long-term incentive
compensation program (LTIP) and deferred compensation

 

2

--------------------------------------------------------------------------------


 

plan, in each case as such plans as are generally available to other executive
officers of the Company, and in each case in accordance with the respective
terms of such plans as such plans and terms may be established from time to time
by the Board.  As long as Executive is employed as Chief Executive Officer on
April 1, 2020, and has been continuously so employed by the Company between the
date hereof and April 1, 2020, Executive shall be entitled to participate in a
special long-term incentive compensation program covering the period April 1,
2020 through March 31, 2021 (“Special LTIP”) that will be based upon the same
plan being provided to the other top executive officers for the two-year period
that ends on March 31, 2022, but adjusted to take into account that March 31,
2021, will be the end of Executive’s employment. Any amounts to be paid under
the Special LTIP will only be determined at the end of the entire period (after
March 31, 2022) and shall be a pro-rated amount (50%) of the amount that would
have been payable as a two-year payment and fully vested in accordance with the
LTIP. No separate targets shall be established. Except for the FY 2020/FY 2021
LTIP, in which Executive shall enjoy full participation, consistent with the
initial sentence of this paragraph 3(d), this Special LTIP shall replace any
other long-term incentive compensation opportunity during such covered period
and no separate LTIP shall be created for any portion of the period covered by
the Special LTIP.

 

(e)                                  Upon the signing of this Agreement by
Executive and the Company, those Restricted Stock Units (“RSUs”) previously
granted to him (a) on June 29, 2015, totaling 175,000 shares, and (b) on
September 6, 2017, totaling 100,000 shares, shall immediately become vested.

 

(f)                                   All amounts payable to Executive as
compensation hereunder shall be subject to all required and customary
withholding taxes by the Company.

 

(g)                                  The Board has undertaken to provide
Executive with all of the incentive compensation that would be payable during
the Employment Period.  The Board reserves the right to add Executive to any new
plans or programs that may be established for the executive officers of the
Company in the future, after taking into account the terms of this Agreement.

 

4.              Term.

 

(a)                                 This Agreement shall become effective on
April 18, 2018, unless terminated by either party prior to such date.  This
Agreement shall end on March 31, 2021 (the period between the date hereof and
March 31, 2018 is referred to herein as the “Employment Period”); provided, that
(i) the Employment Period shall terminate prior to such date immediately upon
Executive’s resignation (with or without Good Reason, as defined below), death
or Disability (as defined below) and (ii) the Employment Period may be
terminated immediately by the Company at any time prior to such date for Cause
(as defined below) or without Cause.  Except as otherwise provided herein, the
Company shall not be required to provide any prior notice to Executive for any
termination of the Employment Period by the Company.  At the end of the
Employment Period, at the request of the Board, Executive agrees to offer to
resign from the Board and any board of directors of any Subsidiary or joint
venture involving the Company, which offer may be accepted by the then-current
Board.

 

(b)                                 If the Employment Period is terminated by
the Company or its successors in interest without Cause or by Executive for Good
Reason, Executive shall be entitled to

 

3

--------------------------------------------------------------------------------


 

continue to receive full base salary, target bonus and benefits (any amounts so
payable are referred to herein as the “Severance Payments”), for a period of
twelve months (the “Severance Period”) from the date of termination and subject
to compliance with the non-compete agreement set forth in paragraph 6, payable
as set forth below; provided, that to the extent that the payment of any amount
of Severance Payments constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A (as defined below), any such payment scheduled to
occur during the first sixty (60) days following the termination of employment
shall not be paid until the first regularly scheduled pay period following the
sixtieth (60th) day following such termination and shall include payment of any
amount that was otherwise scheduled to be paid prior thereto.  Payment of the
foregoing Severance Payments shall be conditioned upon and subject to the
Executive executing and delivering to the Company the General Release
substantially in form and substance as set forth in Exhibit A attached hereto,
Executive’s continued compliance with the provisions of paragraphs 6 and 7
hereof and Executive not applying for unemployment compensation chargeable to
the Company during the Severance Period.  The General Release contemplated by
the foregoing sentence must be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination.
Executive shall not be entitled to any other salary, compensation or benefits
after termination of the Employment Period, including under any severance
programs of the Company generally available to other executive officers of the
Company, except as specifically provided for in the Company’s employee benefit
plans as otherwise expressly required by applicable law.  For purposes of this
paragraph 4(b) only, Executive’s short-term incentive plan bonus for each year
following the year in which his employment was terminated shall be the same as
the target bonus opportunity in the year of the termination, or if not yet
established for such year, for the immediately preceding year.  The Base Salary
payable pursuant to this paragraph 4(b) shall, subject to Section 4(h), be
payable in regular monthly installments.  The amounts payable pursuant to this
paragraph 4(b) shall not be reduced by the amount of any compensation Executive
receives with respect to any other employment during the Severance Period. 
Executive shall have no duty or obligation to seek other employment during the
Severance Period or otherwise mitigate damages hereunder.  Notwithstanding any
other provision of this Agreement to the contrary, in connection with any
termination of employment of Executive, to the extent that Executive becomes
entitled to severance benefits under the existing Change In Control Severance
Compensation Agreement dated as of July 28, 2017, between the Company and
Executive, and any amendments and/or renewals thereof (the “CIC Agreement”) (or
any replacement agreement or arrangement), Executive shall be entitled to
receive the greater of (but not both of) the severance benefits payable
hereunder and the severance benefits payable under the CIC Agreement.  In
addition, in the event the Employment Period is terminated by the Company or its
successors in interest without Cause or by Executive for Good Reason, the
vesting period under any Restricted Stock grants, Restricted Stock Units or any
other equity-related grants then-held by Executive shall continue to run for up
to two years following the date of such termination, subject to compliance with
the non-compete agreement set forth in paragraph 6.

 

(c)          If the Employment Period is terminated by the Company for Cause or
the Employment Period is terminated pursuant to clause (a)(i) above (other than
termination by Executive with Good Reason) or this Agreement expires and is not
renewed, Executive shall only be entitled to receive his Base Salary through the
date of termination or expiration and shall not be entitled to any other salary,
compensation or benefits from the Company or its Subsidiaries thereafter
pursuant to any other agreement with the Company or any then-existing

 

4

--------------------------------------------------------------------------------


 

Company policy or plan, except as otherwise specifically provided for under the
Company’s employee benefit plans or as otherwise expressly required by
applicable law.  In addition, notwithstanding any provision in any outstanding
stock option grants to the contrary, in the event Executive terminates this
Agreement without Good Reason, any such stock options must be exercised on or
prior to the 91st day following such termination, or they will expire and no
longer be outstanding or subject to exercise.

 

(d)         Except as otherwise expressly provided herein, all of Executive’s
rights to salary, bonuses, employee benefits and other compensation hereunder
which would have accrued or become payable after the termination or expiration
of the Employment Period shall cease upon such termination or expiration, other
than those expressly required under applicable law (such as COBRA).  The Company
may offset any amounts Executive owes it or its Subsidiaries against any amounts
it or its Subsidiaries owes Executive hereunder unless such offset would
otherwise result in adverse tax consequences under Code Section 409A (as defined
below).

 

(e)          For purposes of this Agreement, a termination for Cause shall mean
a Termination as a result of (i) the willful and continued failure by Executive
for a significant period of time substantially to perform his duties with the
Company (other than any such failure resulting from his Disability), after a
demand for substantial performance is delivered to Executive in writing by the
Board or its designee which specifically identifies the manner in which the
Board or its designee believes that Executive has not substantially performed
his duties; (ii) the willful engaging by Executive in gross misconduct
materially and demonstrably injurious to the Company or any intentional
violation of any Company policy; or (iii) committing any other material breach
of this Agreement which is not cured to the Board’s reasonable satisfaction
within 15 days after written notice thereof to Executive, to the extent that
such breach is reasonably capable of being cured.  No act, or failure to act, on
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by Executive, not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company.  The burden for
establishing the validity of any termination for Cause shall rest upon the
Company. No Termination shall be deemed to be for Cause unless and until there
shall have been delivered to Executive a copy of a resolution duly adopted by
the affirmative vote of not less than sixty-six and two-thirds of the entire
membership of the Board, but excluding the Executive if he is also a Director,
called and held for such purpose (after reasonable notice is provided to
Executive and he is given an opportunity, together with counsel, to be heard
before the Board), finding that, in the good faith opinion of the Board,
Executive is guilty of any of the conduct described in subclauses (i) through
(iii) above, and specifying the particulars thereof in reasonable detail.

 

(f)           For purposes of this Agreement, “Disability” shall mean
Executive’s inability to perform the essential duties, responsibilities and
functions of his position with the Company and its Subsidiaries as a result of
any mental or physical incapacity even with reasonable accommodations of such
incapacity provided by the Company and its Subsidiaries or if providing such
accommodations would be unreasonable, all as determined by the Board in its
reasonable good faith judgment.  Executive shall cooperate in all respects with
the Company if a question arises as to whether he has become disabled
(including, without limitation, submitting to an examination by a medical doctor
or other health care specialists selected by the Company

 

5

--------------------------------------------------------------------------------


 

and authorizing such medical doctor or such other health care specialist to
discuss Executive’s condition with the Company).

 

(g)          For purposes of this Agreement, “Good Reason” during the Employment
Period shall mean the occurrence of any of the following events, without the
express written consent of Executive, unless such events are fully corrected in
all material respects by the Company within thirty (30) days following written
notification by Executive to the Company of the occurrence of one of the reasons
set forth below:

 

(i)                                     The assignment to Executive of any
duties inconsistent with Executive’s position, duties, responsibilities and
status with the Company as in effect on the date hereof, or a change in
Executive’s employment titles or offices (if any) in effect on the date hereof,
or any removal of Executive from, or any failure by the Board of Directors to
reelect Executive to any of such employment positions, except in connection with
Executive’s Termination for Cause, death, Disability, or as a result of
Executive’s attainment of retirement age; or

 

(ii)                                  A material reduction by the Company in
Executive’s base salary below that in effect on the date hereof; provided, that
the Board may lower the Base Salary to take into account a material reduction in
the size or complexity of the Company’s business that occurs after the Effective
Date of this Agreement, and any such reductions shall not constitute “Good
Reason” for purposes of this Agreement.

 

(iii)                               Executive shall provide the Company with a
written notice detailing the specific circumstances alleged to constitute Good
Reason within ninety (90) days after the first occurrence of such circumstances,
and actually terminate employment within thirty (30) days following the
expiration of the Company’s thirty (30)-day cure period described above. 
Otherwise, any claim of such circumstances as “Good Reason” shall be deemed
irrevocably waived by Executive.

 

(h)         The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A.  In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or for damages for failing to comply with Code Section 409A.  A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”  If Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then

 

6

--------------------------------------------------------------------------------


 

with regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and
(ii) the date of Executive’s death to the extent required under Code
Section 409A.  Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum, and all remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.  For
purposes of Code Section 409A, Executive’s right to receive installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.

 

(i)             No payments, benefits and entitlements received by Executive
hereunder will be subject to any “gross-up” payment or adjustment with respect
to any excise tax, or any other federal and state income or other taxes that may
be payable by Executive.

 

5.              Confidential Information.

 

(a)                                 Obligation to Maintain Confidentiality. 
Executive acknowledges that the continued success of the Company and its
Subsidiaries depends upon the use and protection of a large body of confidential
and proprietary information.  All of such confidential and proprietary
information now existing or to be developed in the future will be referred to in
this Agreement as “Confidential Information.”  Confidential Information will be
interpreted as broadly as possible to include all information of any sort
(whether merely remembered or embodied in a tangible or intangible form) that is
(i) related to the Company’s or its Subsidiaries’ current or potential business
and (ii) is not generally or publicly known.  Confidential Information includes,
without specific limitation, the information, observations and data obtained by
him during the course of his performance under this Agreement concerning the
business and affairs of the Company and its Subsidiaries, information concerning
acquisition opportunities in or reasonably related to the Company’s or its
Subsidiaries’ business or industry of which Executive becomes aware during the
Employment Period, the persons or entities that are current, former or
prospective suppliers or customers of any one or more of them during Executive’s
course of performance under this Agreement, as well as development, transition
and transformation plans, methodologies and methods of doing business,
strategic, marketing and expansion plans, including plans regarding planned and
potential sales, financial and business plans, employee lists and telephone
numbers, locations of sales representatives, new and existing programs and
services, prices and terms, customer service, integration processes,
requirements and costs of providing service, support and equipment.  Therefore,
Executive agrees that he shall not disclose to any unauthorized person or use
for his own account any of such Confidential Information without the Board’s
prior written consent, unless and to the extent that any Confidential
Information (i) becomes generally known to and available for use by the public
other than as a result of Executive’s acts or omissions to act or (ii) is
required to be disclosed pursuant to any applicable law or court order (provided
that Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information). 
Executive agrees to deliver to the Company at the end of the Employment Period,
or at any other time the Company may request in writing, all memoranda, notes,
plans,

 

7

--------------------------------------------------------------------------------


 

records, reports and other documents and electronic records (and copies thereof)
relating to the business of the Company or its Subsidiaries (including, without
limitation, all Confidential Information) that he may then possess or have under
his control.

 

(b)                                 Ownership of Intellectual Property. 
Executive agrees to make prompt and full disclosure to the Company or its
Subsidiaries, as the case may be, all ideas, discoveries, trade secrets,
inventions, innovations, improvements, developments, methods of doing business,
processes, programs, designs, analyses, drawings, reports, data, software,
firmware, logos and all similar or related information (whether or not
patentable and whether or not reduced to practice) that relate to the Company’s
or its Subsidiaries’ actual or anticipated business, research and development,
or existing or future products or services and that are conceived, developed,
acquired, contributed to, made, or reduced to practice by Executive (either
solely or jointly with others) while employed by the Company or its Subsidiaries
and for a period of one (1) year thereafter (collectively, “Work Product”).  Any
copyrightable work falling within the definition of Work Product shall be deemed
a “work made for hire” under the copyright laws of the United States, and
ownership of all rights therein shall vest in the Company or its Subsidiaries. 
To the extent that any Work Product is not deemed to be a “work made for hire,”
Executive hereby assigns and agrees to assign to the Company or such
Subsidiaries all right, title and interest, including without limitation, the
intellectual property rights that Executive may have in and to such Work
Product.  Executive shall promptly perform all actions reasonably requested by
the Board (whether during or after the Employment Period) to establish and
confirm the Company’s or such Subsidiaries’ ownership (including, without
limitation, providing testimony and executing assignments, consents, powers of
attorney, and other instruments).

 

(c)          Third Party Information. Executive understands that the Company and
its Subsidiaries will receive from third parties confidential or proprietary
information (“Third Party Information”) subject to a duty on the Company’s and
its Subsidiaries’ part to maintain the confidentiality of such information and
to use it only for certain limited purposes.  During the Employment Period and
thereafter, and without in any way limiting the provisions of
Section 5(a) above, Executive will hold Third Party Information in the strictest
confidence and will not disclose to anyone (other than personnel of the Company
or its Subsidiaries who need to know such information in connection with their
work for the Company or such Subsidiaries) or use, except in connection with his
work for the Company or its Subsidiaries, Third Party Information unless
expressly authorized by a member of the Board in writing.

 

6.              Non-Compete, Non-Solicitation.

 

(a)                                 In further consideration of the compensation
to be paid to Executive hereunder, including the payments contemplated under
paragraph 4(b) hereof, and the continuation of the vesting of unvested equity or
equity related grants contemplated under paragraph 4(b), Executive acknowledges
that during the course of his employment with the Company and its Subsidiaries
he has become familiar with the Company’s trade secrets and with other
Confidential Information concerning the Company and its predecessors and its
Subsidiaries and that his services are of special, unique and extraordinary
value to the Company and its Subsidiaries, and therefore, Executive agrees that
during the Employment Period and ending on the end of the Non-compete Period, he
shall not directly or indirectly own any interest in, manage, control,
participate in, consult with, render services for, be employed by, or in any

 

8

--------------------------------------------------------------------------------


 

manner associate with or engage in any business competing with the businesses of
the Company or its Subsidiaries, as such businesses exist or are in process
during the Employment Period and on the date of the termination or expiration of
the Employment Period, within any geographical area in which the Company or its
Subsidiaries engage or plan to engage in such businesses.  Nothing herein shall
prohibit Executive from being a passive owner of not more than 5% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation.  For purposes of this Agreement, the term “Non-compete Period”
shall mean two years following the termination of employment hereunder.

 

(b)                                 During the Non-compete Period, Executive
shall not directly or indirectly through another person or entity (i) induce or
attempt to induce any employee of the Company or any Subsidiary to leave the
employ of the Company or such Subsidiary, or in any way interfere with the
relationship between the Company or any Subsidiary and any employee thereof,
(ii) hire any person who was an employee of the Company or any Subsidiary at any
time during the Employment Period or (iii) induce or attempt to induce any
customer, supplier, licensee, licensor, franchisee or other business relation of
the Company or any Subsidiary to cease doing business with the Company or such
Subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
Subsidiary (including, without limitation, making any negative or disparaging
statements or communications regarding the Company or its Subsidiaries).

 

(c)                                  If, at the time of enforcement of this
paragraph 6, a court shall hold that the duration, scope or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law.  Executive
acknowledges that the restrictions contained in this paragraph 6 are reasonable
and that he has reviewed the provisions of this Agreement with his legal
counsel.

 

(d)                                 In the event of the breach or a threatened
breach by Executive of any of the provisions of this paragraph 6, the Company
would suffer irreparable harm, and in addition and supplementary to other rights
and remedies existing in its favor, the Company shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security).  In addition, in
the event of an alleged breach or violation by Executive of this paragraph 6,
the Non-compete Period shall be tolled until such breach or violation has been
duly cured.  In the event of a violation by Executive of paragraph 5 or
paragraph 6 hereof, the Company may institute an enforcement action for breach
as well as any other equitable remedies available to it including its reasonable
attorneys’ fees and costs, any severance being paid to Executive pursuant to
this Agreement or otherwise shall immediately cease, the vesting of any unvested
equity or equity-related grants shall immediately cease and any then-unvested
equity or equity-related grants shall be immediately forfeited.  Executive
acknowledges that the restrictions contained in paragraph 6 are reasonable and
that he has reviewed the provisions of this Agreement with his legal counsel.

 

9

--------------------------------------------------------------------------------


 

7.              Executive’s Representations.  Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.  Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

 

8.              Survival.  Paragraphs 4 through 21 shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.

 

9.              Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

 

Per-Olof Loof
1091 Hillsboro Mile
Hillsboro, Fl  33062

 

Notices to the Company:

 

KEMET Corporation
2835 Kemet Way
Simpsonville, SC  29681

 

With a copy to:

 

H. Kurt von Moltke, P.C.
Jenner & Block LLP
353 North Clark Street
Chicago, IL  60654

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

10.       Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this

 

10

--------------------------------------------------------------------------------


 

Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

11.       Complete Agreement.  This Agreement and those documents expressly
referred to herein, including the CIC Agreement and currently outstanding stock
option grants, restricted stock grants and restricted stock unit grants, embody
the complete agreement and understanding among the parties and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.  Executive and the Company agree that no other agreements covering the
subject matter hereof exist between them, all prior agreements, including all
prior employment agreements and any amendments thereto, being terminated or
superseded by this Agreement.

 

12.       No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

13.       Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

14.       Successors and Assigns.  This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his duties or obligations hereunder without the prior
written consent of the Company.

 

15.       Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
internal laws of the State of Florida, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Florida or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida

 

16.       Enforcement.  Should either party file an action seeking to enforce
any of the terms of this Agreement, the prevailing party (as determined by a
court of competent jurisdiction) shall be entitled to their reasonable
attorneys’ fees and costs incurred in enforcing this Agreement.

 

17.       Amendment and Waiver.  The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

18.       Insurance.  The Company may, at its discretion, apply for and procure
in its own name and for its own benefit life and/or disability insurance on
Executive in any amount

 

11

--------------------------------------------------------------------------------


 

or amounts considered advisable.  Executive agrees to cooperate in any medical
or other examination, supply any information and execute and deliver any
applications or other instruments in writing as may be reasonably necessary to
obtain and constitute such insurance.  Executive hereby represents that he has
no reason to believe that his life is not insurable at rates now prevailing for
healthy men of his age.

 

19.       Indemnification and Reimbursement of Payments on Behalf of Executive. 
The Company and its respective Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes (“Taxes”) imposed with respect to Executive’s compensation or
other payments from the Company or any of its Subsidiaries or Executive’s
ownership interest in the Company (including, without limitation, wages,
bonuses, dividends, the receipt or exercise of equity options and/or the receipt
or vesting of restricted equity).  In the event the Company or any of its
Subsidiaries does not make such deductions or withholdings, Executive shall
indemnify the Company and its Subsidiaries for any amounts paid with respect to
any such Taxes.

 

20.       Consent to Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA LOCATED IN BROWARD COUNTY FLORIDA, FOR THE PURPOSES
OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY
RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF
THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE
OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING
IN THE DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA WITH RESPECT TO ANY
MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH 20.  EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA LOCATED IN
BROWARD COUNTY, FLORIDA, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

21.       Executive’s Cooperation.  During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may

 

12

--------------------------------------------------------------------------------


 

come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments). In the event the Company requires Executive’s cooperation in
accordance with this paragraph, the Company shall reimburse Executive solely for
reasonable travel expenses (including lodging and meals, upon submission of
receipts) in accordance with the Company’s expense reimbursement policy as in
effect from time to time.

 

*    *    *    *    *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

KEMET Corporation

 

 

 

 

By:

/s/ Frank Brandenberg

 

 

 

 

Its:

Chairman, Board of Directors

 

 

 

 

 

 

 

 

/s/ Per-Olof Loof

 

 

 

 

 

Per-Olof Loof

 

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE

 

I, Per-Olof Loof, in consideration of and subject to the performance by KEMET
Corporation, a Delaware corporation (together with its subsidiaries, the
“Company”), of its obligations under the Employment Agreement, dated as of
April 18, 2018 (the “Agreement”), do hereby release and forever discharge as of
the date hereof the Company and its affiliates and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its affiliates and the Company’s direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below.

 

1.                                      I understand that any payments or
benefits paid or granted to me under paragraph 4(b) of the Agreement represent,
in part, consideration for signing this General Release and are not salary,
wages or benefits to which I was already entitled. I understand and agree that I
will not receive the payments and benefits specified in paragraph 4(b) of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter or breach this General
Release.  Such payments and benefits will not be considered compensation for
purposes of any employee benefit plan, program, policy or arrangement maintained
or hereafter established by the Company or its affiliates.  I also acknowledge
and represent that I have received all payments and benefits that I am entitled
to receive (as of the date hereof) by virtue of any employment by the Company.

 

2.                                      Except as provided in paragraph 4 below
and except as may be expressly provided in the CIC Agreement and the provisions
of my Employment Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; the South Carolina Human
Rights Act or under any other federal, state or local civil or human rights law,
or under any other local, state, or federal law, regulation or ordinance; or
under any public policy, contract or tort, or under common law; or

 

ExA-1

--------------------------------------------------------------------------------


 

arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

3.                                      I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph 2 above.

 

4.                                      I agree that this General Release does
not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release. I acknowledge and agree that my separation from employment
with the Company in compliance with the terms of the Agreement shall not serve
as the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).

 

5.                                      In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied. I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 as of the
execution of this General Release.

 

6.                                      I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

7.                                      I agree that I will forfeit all amounts
payable by the Company pursuant to the Agreement if I challenge the validity of
this General Release. I also agree that if I violate this General Release by
suing the Company or the other Released Parties, I will pay all costs and
expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to the Agreement.

 

8.                                      I agree that this General Release is
confidential and agree not to disclose any information regarding the terms of
this General Release, except to my immediate family and any tax, legal or other
counsel I have consulted regarding the meaning or effect hereof or as required
by law, and I will instruct each of the foregoing not to disclose the same to
anyone.

 

ExA-2

--------------------------------------------------------------------------------


 

9.                                      Any non-disclosure provision in this
General Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this General Release or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the Financial
Industry Regulatory Authority (FINRA), any other self-regulatory organization or
governmental entity.

 

10.                               I agree to reasonably cooperate with the
Company in any internal investigation or administrative, regulatory, or judicial
proceeding. I understand and agree that my cooperation may include, but not be
limited to, making myself available to the Company upon reasonable notice for
interviews and factual investigations; appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process;
volunteering to the Company pertinent information; and turning over to the
Company all relevant documents which are or may come into my possession all at
times and on schedules that are reasonably consistent with my other permitted
activities and commitments. I understand that in the event the Company asks for
my cooperation in accordance with this provision, the Company will reimburse me
solely for reasonable travel expenses, including lodging and meals, upon my
submission of receipts.

 

11.                               I agree not to disparage the Company, its past
and present investors, officers, directors or employees or its affiliates and to
keep all confidential and proprietary information about the past or present
business affairs of the Company and its affiliates confidential unless a prior
written release from the Company is obtained.  I further agree that as of the
date hereof, I have returned to the Company any and all property, tangible or
intangible, relating to its business, which I possessed or had control over at
any time (including, but not limited to, company-provided credit cards, building
or office access cards, keys, computer equipment, manuals, files, documents,
records, software, customer data base and other data) and that I shall not
retain any copies, compilations, extracts, excerpts, summaries or other notes of
any such manuals, files, documents, records, software, customer data base or
other data.

 

12.                               Notwithstanding anything in this General
Release to the contrary, this General Release shall not relinquish, diminish, or
in any way affect any rights or claims arising out of any breach by the Company
or by any Released Party of the Agreement after the date hereof.

 

13.                               Whenever possible, each provision of this
General Release shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this General Release is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a)                                 I HAVE READ IT CAREFULLY;

 

ExA-3

--------------------------------------------------------------------------------


 

(b)                                 I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT
I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

 

(c)                                  I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(d)                                 I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

(e)                                  I HAVE HAD AT LEAST [21/45] DAYS FROM THE
DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
             TO CONSIDER IT AND THE CHANGES MADE SINCE THE              VERSION
OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

 

(f)                                   THE CHANGES TO THE AGREEMENT SINCE
             EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST;

 

(g)                                  I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER
THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

(h)                                 I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY
AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH
RESPECT TO IT; AND

 

(i)                                     I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

DATE:

 

 

 

 

 

 

Per-Olof Loof

 

ExA-4

--------------------------------------------------------------------------------